Case 4:21-cr-20184-MFL-CIl ECF No. 1, PagelD.1 Filed 03/17/21 Page 1 of 4 Y

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

United States of America, Case:4:21-cr-20184
Judge: Leitman, Matthew F.

.o. MJ: Ivy, Curtis
Plaintiff, Filed: 03-17-2021 At 02:38 PM
SEALED MATTER (TT)

V. Violations:
21 ULS.C. §§ 841(a)(1)
D-1 Michael Fraley, Jr.,

 

a/k/a “Sarge,”
D-2 Alexandria N. Dodge, P ' IE
Defendants. mR ; 2021
/ “as TMS Sour
INDICTMENT
THE GRAND JURY CHARGES:
COUNT ONE

(21 U.S.C. §§ 841(a)(1) & (b)(1)(B)(viii) - Distribution of Methamphetamine)
D-1 Michael Fraley, Jr.
1. On or about December 1, 2020, in the Eastern District of Michigan,
defendant, Michael Fraley, Jr., a/k/a Sarge, knowingly and intentionally distributed
5 grams or more of methamphetamine, its salts, isomers, and salts of its isomers, a

Schedule II controlled substance.

All in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B)(viii).

 

 
| Case 4:21-cr-20184-MFL-CI ECF No. 1, PagelD.2 Filed 03/17/21 Page 2 of 4

COUNT TWO
(21 U.S.C. §§ 841 (a)(1) & (b)(1)(A)(viii) - Distribution of Methamphetamine)
D-2 Alexandria N. Dodge
2. On or about December 3, 2020, in the Eastern District of Michigan,
defendant, Alexandria N. Dodge, knowingly and intentionally distributed 50 grams
or more of methamphetamine, its salts, isomers, and salts of its isomers, a Schedule
II controlled substance.
All in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A)(viii).
FORFEITURE ALLEGATION
3. Pursuant to Fed. R. Cr. P. 32.2(a), the government hereby provides
notice to the defendant of its intention to seek forfeiture of all proceeds, direct or
indirect, or property traceable thereto, all property that facilitated the commission
of the violations alleged, or property traceable thereto, and all property involved in,
or property traceable thereto, of the violations set for in this Indictment.
4. Substitute Assets: Ifthe property described above as being subject to
forfeiture, as a result of any act or omission of defendant:
a. Cannot be located upon the exercise of due diligence;
b. Has been transferred or sold to, or deposited with, a third party;

c. Has been placed beyond the jurisdiction of the Court;

d. Has been substantially diminished in value; or

 

 

 
Case 4:21-cr-20184-MFL-CIl ECF No. 1, PagelD.3 Filed 03/17/21 Page 3 of 4

e. Has been commingled with other property that cannot be divided
without difficulty;

the United States of America shall be entitled to forfeiture of substitute property
pursuant to Title 21, United States Code, Section 853(p), and Title 28, United

States Code, Section 2461(c).

THIS IS A TRUE BILL

s/Grand Jury Foreperson

 

GRAND JURY FOREPERSON

SAIMA S. MOHSIN
Acting United States Attorney

ANTHONY VANCE
Chief, Branch Offices

s/Blaine Longsworth

BLAINE LONGS WORTH
Assistant United States Attorney

 

Dated: 3-17-2021 |

 

 
Case 4:21-cr-20184-MFL-CI ECF No. 1, PagelD.4 Filed 03/17/21 Page 4 of 4

 

United States District Court Crimi A941 er
Eastern District of Michigan minal Case Cc cae Cotman, Matthew F

Mu: Ivy, Curtis
NOTE: it is the responsibility of the Assistant U.S. Attorney signing this form to co Filed: 03-17-2021 At 02:38 PM

SEALED MATTER (TT)

 

 

 

_ | Companion Case Number:

 

 

 

 

 

 

 

 

 

 

Judge Assigned: . = —~
Ll yes LI No AUSA's Initial: IL \\ \\
AR 17 2021 \U}
Case Title: USA v. MICHAEL FRALEY, JR., ET AL rT M U
” Ug, DISTRICT COURT
County where offense occurred : Genesee FLINT, MICHIGAN
Check One: Felony [IMisdemeanor [Petty
¥_Indictment/ Information --- no prior complaint.
__Indictment/ Information --- based upon prior complaint [Case number: ]
Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

 

Superseding to Case No: Judge:

 

 

[_]Corrects errors; no additional charges or defendants.
[_]Involves, for plea purposes, different charges or adds counts.
[_]Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

March 17, 2021 s/BLAINE T. LONGSWORTH
Date

 

BLAINE T. LONGSWORTH, AUSA
600 Church Street, Ste. 210, Flint, MI 48502
Phone: (810) 766-5177
Fax: (810) 766-5427
E-Mail address: blaine.longsworth@usdoj.gov
Attorney Bar #; P55984

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases
even though one of them may have already been terminated.

 
